DETAILED ACTION

Remarks
This Office Action is in response to the application 16/399226 filed on 30 April 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 6 and 16 are objected to because of the following informalities: 
Claims 6 and 16 recite the following (emphasis added): “performing a SIMD operation on said root node of the first suffix heap.” The acronym SIMD has been recited in these claims without any prior recitation of its expanded form.  In order to ensure complete clarity of the claims, acronyms should be written in expanded form upon first mention in each claim, e.g. “performing a Single Instruction Multiple Data (SIMD) operation on said root node of the first suffix heap”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 and 11, the following is recited (emphasis added): “wherein each entry in the prefix heap includes a key prefix value of a plurality of key values and a reference to the suffix heap of the plurality of suffix heaps that includes all key suffix values of the plurality of key values that share the respective key prefix value.” There is insufficient antecedent basis for the recitation of “the suffix heap of the plurality of suffix heaps that includes all key suffix values of the plurality of key values that share the respective key prefix value” in these claims.
In addition, claims 1 and 11 recite the following (emphasis added): “wherein the D key suffix values include all key suffix values of the plurality of key values that share the same key prefix value.” There is insufficient antecedent basis for the recitation of “the same key prefix value” in these claims.

As to claims 2-10 and 12-20, they depend from claims 1 and 11, respectively, and therefore inherit their deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to independent claims 1 and 11, the claims recite “storing a heap in a memory,” followed by three wherein clauses that provide certain details of the heap data structure.  Notably, the claims fail to recite any method steps beyond merely storing the heap data structure, and they fail to apply the heap structure to achieve any desired outcome or beneficial result. Hence, these claims amount to no more than a particular arrangement of data. A human could mentally “store” such a data structure in his or her mind, especially with the aid of pencil and paper to draw out and visualize the arrangement of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.
In addition, data structures not claimed as embodied in (non-transitory) computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized.

	As to dependent claims 2-10 and 12-20, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These claims further describe the arrangement of the heap data structure in memory, but these claims fail to apply the heap structure to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generic vectorized d-heaps.
a.	Furtak, Timothy, José Nelson Amaral, and Robert Niewiadomski. "Using SIMD registers and instructions to enable instruction-level parallelism in sorting algorithms." Proceedings of the nineteenth annual ACM symposium on Parallel algorithms and architectures. 2007. pp. 348-357.
Teaches “a method for increasing d-heap performance by using SIMD vector instructions” (see Section 6 “Vectorizing D-Heaps”, p. 354).
b.	Furtak, Timothy Michael. "Sorting Using SIMD Registers." (2007).
Teaches vectorizing d-Heaps by using SIMD vector instructions (see Section 2.5 “Vectorizing ArgMin and ArgMax”, pp. 22-25, and in particular Section 2.5.2 “Application to d-Heaps”, pp. 23-24).
c.	Liu, Weifeng, and Brian Vinter. "Ad-heap: An efficient heap data structure for asymmetric multicore processors." Proceedings of Workshop on General Purpose Processing Using GPUs. 2014. pp. 54-63.
Teaches a modification to the d-heap data structure that provides enhanced performance by utilizing parallel processing (see abstract) to achieve vectorized SIMD processing (see section 3.1 “Performance Considerations, third and fourth paragraphs).
d.	Adams, Stephen. "Exploration Into The Performance Of Asymmetric D-Ary Heap-Based Algorithms For The Hsa Architecture." (2014).
Teaches adapting the d-heap data structure to enable parallel processing on heterogeneous computing resources (see abstract and pp. 20-26) including "Single Instruction Multiple Data" (SIMD) systems (see p. 10, first full paragraph).
e.	Garcia-Vazquez, César A., and Carlos A. Lopez-Andrade. "D-Heaps as hash tables for vectors over a finite ring." 2009 WRI World Congress on Computer Science and Information Engineering. Vol. 3. IEEE, 2009. pp. 162-166.
Teaches d-heaps for storing vectors (see Section 2.4-2.6, pp. 164-165, and Figs. 1-3).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163